EXHIBIT Bezeq the Israel Telecommunication Corp. Ltd. To: The Tel Aviv Stock Exchange To: The Israeli Securities Authority Immediate Report – Results of Special Tender Offer for 5% of the Shares of Walla! Communications Ltd. by Bezeq’s subsidiary Bezeq International Ltd. Tel Aviv, Israel – August 26, 2010 - Bezeq The Israel Telecommunication Corp., Limited (TASE: BEZQ), Israel’s leading telecommunications provider, announced that on August 25, 2010, the special tender offer for the purchase of approximately 5% of the shares of Walla! Communications Ltd. (”Walla”) made by Bezeq
